DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
This action is in response to the application filed on 05/26/2021. Claims 1, 7, 15, 16 and 22 have been amended. Claim 2-3, 9, 17-18 and 24 are cancelled. Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 1, 4-8, 10-16, 19-23, 25-29 and 30 are allowed. 
Examiner’s Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Sudarshan et al. (U.S 2009/0280747) and Park et al. (U.S 2006/0146948). 
 Regarding in claims 1, 7, 16 and 22, Sudarshan discloses a plurality of OFDM symbols and any particular mobile device can be assigned a portion of the data zone and received signals has a preamble signal and the preamble signal includes a plurality of preamble pilot symbols where the mobile device estimates its Doppler speed and the Doppler speed is defined as a relative speed of the mobile device with respect to a base station of the serving sector and the mobile device stores a pre-determined lookup table which includes correction factors that correspond to particular pairs of time difference and Doppler speed and the mobile selects a correction factor form the predetermined table. 

However, none of Sudarshan, Park and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “determine mobility information based on the pilot preamble, the mobility information comprising a Doppler spread and/or a delay spread, wherein the processor is further configured to signal the mobility information to a second communication device, and wherein the mobility information comprises the Doppler spread and the delay spread, wherein the Doppler spread and/or the delay spread are based on outer loop processing, and wherein the outer loop processing is configured to be performed at a lower rate than a rate used for link adaptation between the mobile communication device and the second communication device” as recited in the context of claim 1 and 16 and relating to “select a numerology based on the mobility information and to generate a radio signal for transmission to the mobile communication device based on the numerology, and wherein the selecting the numerology based on the mobility information comprises selecting the numerology based on the mobility information and a quality-of-service requirement” as recited in the context of claim 7 and 22. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 4-6, 8, 10-15, 19-21, 23 and 25-30 depend from claims 1, 7, 16 and 22 are allowed since they depend from allowable claims 1, 7, 16 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/03/2021